Name: Commission Regulation (EC) No 1130/98 of 29 May 1998 derogating from Regulations (EEC) No 1589/87, (EEC) No 429/90, (EEC) No 1158/91, (EEC) No 3398/91 and (EC) No 2571/97 as regards the time limit set for submitting tenders for the month of August 1998
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  foodstuff
 Date Published: nan

 EN Official Journal of the European Communities30. 5. 98 L 157/95 COMMISSION REGULATION (EC) No 1130/98 of 29 May 1998 derogating from Regulations (EEC) No 1589/87, (EEC) No 429/90, (EEC) No 1158/91, (EEC) No 3398/91 and (EC) No 2571/97 as regards the time limit set for submitting tenders for the month of August 1998 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regula- tion (EC) No 1587/96 (2), and in particular Article 6(6), Article 7(5), Article 7a(1), first subparagraph, and (3) and Article 12(3) thereof, Whereas Commission Regulations (EEC) No 1589/87 of 5 June 1987 on the sale by tender of butter to interven- tion agencies (3), as last amended by Regulation (EC) No 455/95 (4), (EEC) No 429/90 of 20 February 1990 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community (5), as last amended by Regulation (EC) No 417/98 (6), (EEC) No 1158/91 of 3 May 1991 on the buying in by tender of skimmed-milk powder to inter- vention agencies (7), as last amended by Regulation (EC) No 569/96 (8), (EEC) No 3398/91 of 20 November 1991 on the sale by invitation to tender of skimmed-milk powder for the manufacture of compound feedingstuffs and amending Regulation (EEC) No 569/88 (9), as last amended by Regulation (EC) No 2080/96 (10) and (EC) No 2571/97 of 15 December 1997 on the sale by butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs (11), lay down the detailed rules for the tendering procedures under these different regulations; whereas, because of the slowdown in economic activity in August 1998, the time limits for submitting tenders under these Regulations should be amended for practical reasons; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding the first sentence of Article 2 of Regula- tion (EEC) No 1589/87, Article 3(2) of Regulation (EEC) No 429/90, the first sentence of Article 2 of Regulation (EEC) No 1158/91, the first sentence of Article 4(3) of Regulation (EEC) No 3398/91 and the first sentence of Article 14(2) of Regulation (EC) No 2571/97, the time limit for submitting tenders shall expire on the fourth Tuesday of the month at 12 noon for the month of August 1998. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 13. (2) OJ L 206, 16. 8. 1996, p. 21. (3) OJ L 146, 6. 6. 1987, p. 27. (4) OJ L 46, 1. 3. 1995, p. 31. (5) OJ L 45, 21. 2. 1990, p. 8. (6) OJ L 52, 21. 2. 1998, p. 18. (7) OJ L 112, 4. 5. 1991, p. 65. (8) OJ L 80, 30. 3. 1996, p. 48. (9) OJ L 320, 22. 11. 1991, p. 16. (10) OJ L 279, 31. 10. 1996, p. 15. (11) OJ L 350, 20. 12. 1997, p. 3.